Citation Nr: 0414877	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-24 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 20, 
2000, for the award of nonservice-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1970.  
This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a June 2000 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted a 
claim for entitlement to nonservice-connected disability 
pension benefits and assigned an effective date of January 
20, 2000.  


FINDING OF FACT
The evidence demonstrates the veteran's entitlement to 
nonservice-connected disability pension arose on January 20, 
2000; the earlier evidence of record is persuasive that he 
was not both permanently and totally disabled prior to that 
date.  


CONCLUSION OF LAW

An effective date earlier than January 20, 2000, for the 
grant of nonservice-connected disability pension is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date  

VA regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  An award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability, which is not the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 
2002); 38 C.F.R. § 3.3 (2003).  

The Court has held that permanent and total disability for 
pension purposes can be established under VA regulations by 
"objective" and "subjective" standards.  Brown v. Derwinski, 
2 Vet. App. 444, 446 (1992); see also Talley v. Derwinski, 2 
Vet. App. 282 (1992).  The two ways that permanent and total 
disability may be shown are: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or, 
(2) even if not unemployable, if the veteran suffers from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4 (Rating Schedule).  Brown, at 446.  The 
"objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17 (2003).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing, which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  38 C.F.R. § 3.340 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In an April 1979 memorandum the veteran resigned from his 
position as a financial assistant with the department of 
social services.  His resignation was due to health reasons.  

At the January 1987 VA examination the veteran's hearing was 
within normal limits, bilaterally.  The ENT examination 
diagnosis was Meniere's disease.

The veteran's former employer completed and returned VA From 
21-4192 in March 1988.  The veteran's former employer 
indicated that he worked from January 1985 to March 1986 as a 
clerk.  The reason for the veteran's termination of 
employment was vertigo.  The veteran last worked in March 
1986.  

In July 1988 the RO received a written statement from a 
private doctor that the veteran was under his professional 
care during the years 1970 to 1971 for recurrent vertigo 
(peripheral vestibulopathy) and allergic rhino phyarngitis.  

At the October 1992 VA audiology examination the veteran's 
hearing was within normal limits.  The ENT diagnosis was 
labyrinthine hydrops, allergic in nature.  The VA ENT 
examiner noted that the veteran's brain MRI, done in June 
1991, was normal.  X-rays of the paranasal sinuses, done in 
October 1992, were essentially negative.  

The January 20, 2000, VA general medical examiner commented 
that episodes of vertigo and tinnitus with severe loss of 
balance interfered with the veteran's ability to perform any 
job and maybe dangerous and propense to injuries.  At the 
examination the veteran did not complain of vertigo.  The 
veteran reported his occupational history as office worker, 
accountant.  On neurological examination the veteran had 
labyrinithitis, vertigo and tinnitus in the right ear with 
Meniere's syndrome with history and diagnosis in the past of 
labyrinithin hydro allergic type.  The examination diagnoses 
included Meniere's syndrome, labyrinthin hydro producing 
chronic labyrinthitis and vertigo, and right ear tinnitus.  

The January 2002 VA examiner did not find any evidence 
pointing to the fact that the veteran was unable to secure 
and follow a substantially gainful occupation due to his 
Meniere's disease from December 1989 to January 20, 2000.  
His opinion was based on extensive review of the claims 
folder, interview, and examination of the veteran.  He stated 
that the symptomatology seemed to be the same as it was in 
January 2000.  Based on the reports of the professionals who 
followed the veteran, his symptomatology did not change 
significantly in that eleven years.  Several consultations 
were noted in the chart in which recurrent symptomatology of 
vertigo was noted from 1989 to 2000.  One doctor commented, 
on January 20, 2000, that episodes of vertigo and tinnitus 
with severe loss of balance interfered with the veteran's 
ability to perform any job and may be dangerous.  During the 
January 2002 VA examiner's review of the record, no other 
note was seen that claimed the veteran was unable to perform 
any kind of job.  

The January 2002 VA examiner indicated that it is important 
to know that the veteran refused several offers to consider 
Vocational Rehabilitation which would be useful to determine 
if he had capability to be reassigned or retrained to perform 
different job activities.  He wrote that in several of the 
notes made by social workers it seemed to be apparent that 
the veteran was not interested in any kind of Vocational 
Rehabilitation but in obtaining pension from the VA.  The 
January 2002 VA examiner stated that the veteran admitted 
that he was not interested in rehabilitation and the veteran 
stated that his apathy to rehabilitation came from the point 
that he knew that he was not capable of doing any activity.  
The veteran complained of recurrent deficits that involved 
hearing loss as well as tinnitus and severe dizziness (light 
headness).  

Based on the previously mentioned facts, the January 2002 VA 
examiner did not find any statements or significant evidence 
except for the veteran's complaints, that point that he was 
not able to perform any activity (job related) between 
December 1989 and January 2000.  

In a December 2002 letter addressed to the veteran's counsel 
Dr. Singer, a private physician, opined that it is more 
likely than not that the veteran became unable to perform a 
substantially gainful occupation as of 1984.  He reviewed the 
veteran's service medical records, post-service medical 
records, MRI and diagnostic reports, statements of the case, 
medical consultations and medical literature.  Based upon his 
review of the medical record it was Dr. Singer's opinion that 
the veteran's shoulder injury and persistent dizziness and 
vertigo related to Meniere's disease precluded him from 
substantial gainful employment consistent with his age, 
education and work experience.  He goes on to list the 
specific medical evidence reviewed.  

Dr. Singer wrote that the veteran's episodes of vertigo are 
variable, but occurred approximately every two to three days 
and often persist for two to three hours in duration.  He 
stated that these symptoms became progressively worse and 
became disabling about 15 to 20 years ago.  Dr. Singer 
indicated that the veteran's functional capacity is further 
limited by his pre-existing impairment involving his left 
shoulder secondary to recurrent dislocation degenerative 
arthritis with restricted range of motion.  

In January 2004 the Chief, Otolaryngology - Head and Neck 
Surgery Department of Surgery of the VA Medical Center, in 
Washington, D. C. opined that it was likely as not that the 
veteran was able to secure and follow a substantially gainful 
occupation despite his disabilities caused by recurring 
vertigo.  In his comprehensive review of the claims file he 
was compelled to state that the diagnosis of Meniere's 
disease in the veteran given the techniques listed did not 
meet current standards of care for diagnosing Meniere's 
disease or any form of labyrinthine hydrops.  Classical 
Meniere's disease includes a low frequency sensorineural 
hearing loss or a flat configuration graph of a sensorineural 
hearing loss.  Some fluctuation in hearing is integral to the 
diagnosis.  

The Chief, Otolaryngology - Head and Neck Surgery Department 
of Surgery of the VA Medical Center, in Washington, D. C. 
wrote that in early cases or mild cases the standard 
audiogram may not detect the hearing disturbance and an 
electrocochleography may detect the abnormality in the 
cochlea demonstrating a summating potential to action 
potentional ration >0.5.  Electrocochleography was not 
performed on the veteran.  He stated that other tests such as 
Urea dehydration and Glycerol serial audiometric test after 
administration of the above osmotic diuretics is useful if 
hearing loss was present.  Additionally, the ENG may be 
abnormal or normal in Meniere's disease.  The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. indicated that 
in the veteran, the ENG performed demonstrated a classical 
Dix Hall pike response and a left reduced vestibular response 
was noted.  The audiologist conclusion was that a left 
peripheral vestibular pathology was present.  More 
specifically, the classical (+) Dix Hall pike and nystagmus 
in the head turned position (right beating nystagmus) was 
consistent with benign paroxysmal positional vertigo, also a 
chronic condition, but never affecting hearing.  

The Chief, Otolaryngology - Head and Neck Surgery Department 
of Surgery of the VA Medical Center, in Washington, D. C. 
wrote that the veteran likewise never demonstrated hearing 
loss.  He opined that in the absence of an 
electrocochleography or a fluctuating hearing loss, the 
present diagnosis of Meniere's disease in the veteran was 
below present standards of diagnosis of Meniere's disease.  
The Chief, Otolaryngology - Head and Neck Surgery Department 
of Surgery of the VA Medical Center, in Washington, D. C. 
stated that management may be affected by the diagnosis 
standard e.g. Positional Vertigo may be treated rapidly and 
successfully with Epley maneuvers and / or Cawthorne's 
vestibular (DDT) exercises.  He indicated that the veteran 
was treated largely with Dramamine and Antivert.  The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C.'s 
comprehensive review of the file failed to confirm the 
diagnosis of Meniere's disease in the first place.  

He wrote that considering the symptoms regardless of the 
diagnosis, he found no evidence that the veteran was unable 
to perform in a substantially gainful occupation due to his 
vertigo from December 7, 1989, to January 20, 2000.  The 
Chief, Otolaryngology - Head and Neck Surgery Department of 
Surgery of the VA Medical Center, in Washington, D. C. 
indicated that symptomatology was generally unchanged in that 
time period and from prior noted periods.  Vocational 
Rehabilitation was not pursued.  He stated that better 
certainty in the diagnosis might have long ago lead to 
serious medical rehabilitation.  If an electrocochleography 
had been done and confirmed the diagnosis as being consistent 
with Meniere's disease, salt restriction and low salt diet 
should have been instituted.  

The Chief, Otolaryngology - Head and Neck Surgery Department 
of Surgery of the VA Medical Center, in Washington, D. C. 
wrote that patients exhibiting the same symptoms noted in Dr. 
Singer's note citing symptoms of vertigo from April 1973 to 
the present, intermittently, do still perform gainful 
employment.  He stated that in the veteran this should be 
facilitated by his excellent formal education giving him 
options not requiring extreme physically challenging work 
(along with an understanding employer).  The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. indicated that 
given only the frequency of vertigo episodes accounted for in 
the records (although every episode may not be recorded) 
trying not to speculate, he found that in an occupational 
medical sense the veteran was as likely as not, able to 
secure and follow a substantially gainful occupation 
(assuming up to three to four absences per month were 
tolerated by the employer).  

In March 2004, in response to the opinion of The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. the veteran's 
counsel submitted a differing opinion from Dr. Bash, M.D., 
Radiology Consulting.  Dr. Bash's independent medical 
evaluation was addressed to the veteran's counsel.  Dr. Bash 
indicated that he reviewed the veteran's claims file for the 
purpose of making a medical opinion concerning his disabling 
vertigo (peripheral vestibular disorder) and his ability to 
perform gainful work.  He paid close attention to the several 
conflicting medical opinions contained in the record.  Dr. 
Bash stated that in order to make this decision he carefully 
reviewed the service medical records, post service medical 
records, imaging reports, lay statements, written statements 
from three other doctors, and medical literature.  

Dr. Bash wrote that in review of the record it is clear that 
the veteran complained of some sort of vertigo type illness 
ever since he was in the service.  He indicated that this 
problem was diagnosed and evaluated by ENT evaluation in 
1977, Neurology evaluation in 1986, Audiology evaluation in 
1987 and other physician evaluations by eight other doctors.  
Dr. Bash stated that the recent evaluation by The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. suggests that 
the opinions of the above listed eight to ten physicians were 
incorrect because he felt that the veteran's symptoms fell 
below present standards of diagnosis of Meniere's disease 
simply because he stated that the veteran did not have 
fluctuating hearing loss.  He averred that The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. may not have 
had the entire record to review because the record documented 
hearing loss on audiology tests, which another doctor 
documented.  Dr. Bash wrote that recent examinations by three 
other doctors all document hearing loss of fluctuations in 
hearing loss.  He indicated that The Chief, Otolaryngology - 
Head and Neck Surgery Department of Surgery of the VA Medical 
Center, in Washington, D. C. went on to say that it is true 
that in mild cases of Meniere's disease standard audiograms 
will not detect the abnormality and that the Dix Hall pike 
pathology was consistent with some form of vertigo which 
suggests that the veteran's clinical information is not 
really inconsistent with Meniere's type pathology.  

It was Dr. Bash's opinion that the veteran's record contains 
enough abnormal vestibular information and prior medical 
opinions (eight to ten in total) to feel secure with the fact 
that the veteran had a longstanding form of vertigo since 
service time, which was most likely of the Meneire's type.  
Dr. Bash understood the concerns of The Chief, Otolaryngology 
- Head and Neck Surgery Department of Surgery of the VA 
Medical Center, in Washington, D. C., however, The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. did not offer 
an alternative diagnosis to account for the veteran's 
longstanding symptoms and clinical tests / findings or 
explain why the previous eight to ten physicians were wrong 
in their analysis / diagnosis.  Dr. Bash stated that The 
Chief, Otolaryngology - Head and Neck Surgery Department of 
Surgery of the VA Medical Center, in Washington, D. C. 
mentioned paroxysmal positional vertigo but failed to give 
the diagnosis to the veteran and failed to mention that this 
was not always a benign condition.  Dr. Bash wrote that 
according to Merritt's textbook of neurology benign 
positional vertigo may be incapacitating; surgical section of 
the posterior ampillary nerve relieves the symptoms.  He 
indicated that another reference by Cummings stated that Dix 
and Hall pike reviewed the previous studies of BPPV, 
including the temporal bone histology of several patients who 
had experienced the disorder.  He (Cummings) noted extra 
utricular destruction in their patients and damage to other 
structures supplied by the anterior vestibular artery.  

Dr. Bash discounted The Chief, Otolaryngology - Head and Neck 
Surgery Department of Surgery of the VA Medical Center, in 
Washington, D. C. suggestion that the veteran's vertigo 
diagnosis was essentially incorrect because The Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C. did not 
consider all types of peripheral vestibular disorders as 
acknowledged by Merritt and Cummings.  Dr. Bash noted that 
the differential diagnostic list for vertigo at least 25 
other causes as described by Merritt.  

After reviewing the record and the above medical opinions it 
was Dr. Bash's opinion that the veteran had a disabling type 
of vertigo, likely Meneire's disease, since service and he 
had been unable to work due to his vertigo since 1987.  Dr. 
Bash's opinion was consistent with the medical opinions of 
two other doctors.  

Dr. Bash wrote that the case was well within his area of 
expertise because he performed and interpreted plan x-rays, 
CT scans, ultrasounds, nuclear medicine scans and MRI scans 
on thousands of patients with central nervous system 
abnormalities (including vertigo) and he correlated his 
findings with the clinical record.  The veteran had several 
of these imaging studies.  

The Board recognizes that Dr. Bash is an Associate Professor 
of Radiology and Nuclear Medicine at the Uniformed Services 
University of the Health Science.  Dr. Singer, FAAPRM, is 
Board Certified in Physical Medicine and Rehabilitation.  An 
opinion may be reduced in probative value even where the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge such as is the case 
here.  See Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  See, too, Madden 
v. Gober, 125 F.3d 1477 (Fed.Cir.1997); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Timberlake v. Gober, 14 Vet. 
App. 122, 128 (2000); Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).  The veteran contends that he was unable 
to work prior to January 20, 2000, due to the severity of his 
Meniere's disease.  Meniere's disease encompasses hearing 
loss tinnitus and vertigo resulting from nonsuppurative 
disease of the labyrinth with the histopathologic feature of 
endolymphatic hydrops (distention of the membranous 
labrynith).  Otolaryngology is the branch of medicine 
concerned with medical and surgical treatment of the head and 
neck, including the ears, nose, and throat.  Neither Dr. Bash 
nor Dr. Singer is a specialist in otolaryngology.  Neither of 
them are an ears, nose, and throat specialist.  The January 
2004 VA opinion is that of The Chief, Otolaryngology - Head 
and Neck Surgery Department of Surgery of the VA Medical 
Center, in Washington, D. C.  The Board has legitimate reason 
to favor the January 2004 VA examiner's medical opinion over 
that provided by a radiologist or a physical rehabilitation 
specialist since the VA opinion comes from a specialist in 
the area of otolaryngology.  

Dr. Bash has provided inaccurate information in his medical 
opinion.  He stated that the veteran's record documented 
hearing loss on audiology tests, which another doctor 
documented.  This is an incorrect statement of the facts in 
the record.  As indicated above at the January 1987 VA 
examination the veteran's hearing was within normal limits, 
bilaterally.  At the October 1992 VA audiology examination 
the veteran's hearing was within normal limits.  Dr. Bash's 
opinion is based on an inaccurate factual premise, as the 
record clearly showed that the veteran's hearing was within 
normal limits.  The Board is not bound to accept medical 
opinions, which are based on an inaccurate factual premise.  
See Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 
Vet. App. 458 (1993).  

As noted above, the Board finds the January 2004 Chief, 
Otolaryngology - Head and Neck Surgery Department of Surgery 
of the VA Medical Center, in Washington, D. C opinion as to 
the severity of the veteran's Meniere's disease prior to 
January 20, 2000, persuasive.  The persuasive evidence also 
demonstrates that the veteran was considered employable prior 
to the January 20, 2000, VA examination.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The evidence of record demonstrates the veteran's entitlement 
to nonservice-connected disability pension arose on January 
20, 2000.  The earlier evidence of record is persuasive that 
he was not both permanently and totally disabled prior to 
that date.  

II. VCAA  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claim by means of the discussion in the 
October 2002 RO letter.  Specifically, in the October 2002 RO 
letter the RO informed the appellant of the following: 1.) 
What must the evidence show to establish entitlement; 2.) 
What the appellant could do to help with the claim; 3.) VA's 
duty to assist the appellant to obtain evidence for the 
claim; 4.) What has been done to help with the appellant's 
claim.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
is dictum and not binding on VA.  That is, General Counsel 
has opined that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) do not require VA to send additional notice in 
order to request that a claimant provide any evidence in his 
possession pertaining to the claim, and do not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
04 (February 24, 2004).  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in January 1987, October 1992, January 
2000, and January 2002.  In addition, the RO obtained the 
veteran's service medical records and post service private 
and VA medical records.  There is no indication that 
additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Entitlement to an effective date earlier than January 20, 
2000, for the grant of nonservice-connected disability 
pension is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



